Citation Nr: 1608360	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an ankle disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his January 2013 substantive appeal, the Veteran requested a Board hearing by live videoconference.  As the Veteran has withdrawn his appeal, no further action needs to be taken.


FINDINGS OF FACT

In a January 2016 Statement in Support of Claim, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issues of entitlement to service connection for an ankle disorder, hearing loss, and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to entitlement to service connection for an ankle disorder, hearing loss, and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  

In a January 2016 statement, the Veteran withdrew the issues of entitlement to service connection for an ankle disorder, hearing loss, and tinnitus.  There remain no allegations of errors of fact or law for appellate consideration pertaining to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for an ankle disorder is dismissed.

The appeal of the issue of entitlement to service connection for hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


